                                                                ÿ
                                                                Case 2:20-cv-00263-RFB-NJK Document 57 Filed 02/17/21 Page 1 of 2


                                                           0ÿ   59:6;<ÿ
                                                                     67ÿ =ÿ>6?@6A5ÿ
                                                           2ÿ    BC("-ÿ.ÿD(#-#'ÿE-Fÿ
                                                           3ÿ    /%)ÿG (ÿ/ÿ6083ÿ ()
                                                                 0777ÿ-Hÿ! "#ÿ$%#&'ÿ3 ÿ*+(ÿ
                                                           4ÿ    ,-ÿ. -'ÿ/%)ÿ89035ÿ
                                                                      +IC#4ÿ0721ÿ8692880ÿ
                                                           5ÿ    *J-"K"+4ÿ0721ÿ86922669ÿ
                                                           6ÿ    E2K "+4ÿÿJL(#-#MN+JO! )CK-+!ÿ
                                                                 PQQRSTUVWÿYRSÿZ[\]TQ]YYWÿ
                                                           7ÿ                                     ÿ
                                                           8ÿ                                                    ^_`ab?ÿ5a6ab5ÿ?`5ac`;aÿ;7^caÿ
                                                                                                                                   ÿ
                                                           9ÿ                                                           ?`5ac`;aÿ7dÿ_be6?6ÿ
                                                                                                                                   ÿ
                                                          0ÿ     ÿfg/$,hÿi$jk'ÿ #ÿ"#)"%")&+lÿ #)ÿE.$ÿB -ÿ/4ÿ2422J%2 2632f*G2/pmÿÿÿ
                                                          00ÿ     GEfgj'ÿ#ÿ"#)"%")&+ÿÿ                                                ÿ
                                                          02ÿ     ÿ                                                                   ÿ
                                                                  ÿ ÿ ÿ +"#H"'ÿ                                                     ÿ
                                                          03ÿ     ÿ %ÿ                                                               5a`r^:6a`7_ÿ6_?ÿ7c?bcÿa7ÿ
         ÿÿ
                      0721ÿ8692880ÿ*$34ÿÿ0721ÿ86922669ÿ




                                                                  ÿ                                                                   bsab_?ÿa`Abÿa7ÿd`:bÿ7rr75`a`7_ÿ
 0777ÿÿ! "#ÿ$%#&'ÿ3()ÿ*+(ÿ




                                                          04ÿ         iEÿ      G$/mÿ        g*     ÿ /Eÿ      Dgfmÿ   nE,,g/ÿ  *m$ÿ  a7ÿ96_<ÿ7dÿ_b>ÿt7c<ÿAb::7_u5ÿ
                           ,-ÿ. -'ÿ/%)ÿÿ89035ÿ




                                                                      iEÿ       G$/mÿ         g*    ÿ /Eÿ      Dgfmÿ  $k ÿ fjk   EEÿ A7a`7_ÿa7ÿ5ac`<bÿr:6`_a`dd5uÿ
                                                          05ÿ     *ig,hEfk
                                                                      gfÿiEÿÿGE/E*                     o   ÿ g* ÿ   iEÿBEf  o*oB$  Eÿ ;7^_abcA7a`7_ÿd7cÿ5^AA6ctÿ
                                                                                               g*    ÿ        iEÿ    B$,   '
                                                                                                                            ÿ   o
                                                                                                                                /B '
                                                                                                                                    ÿ v^?wAb_aÿxb;dÿyz{ÿ
                                                          06ÿ      $,        Ef/$         o  .Eÿ,g$/ÿ                fjk  ÿ2   42p 9'
                                                                                                                                    ÿ
                                                                   ngf           q$qEÿ                        $k kÿÿ2 42p9lifgjqiÿ
ÿ




                                                          07ÿ      BEf          o*oB$         Ek   ' ÿk  Efo   Ek          ÿk#$G,Ek ÿ
                                                                   ,,B'       ÿ ÿ ÿ
                                                                                  /    %    )    ÿ+" K" H  )ÿ+" N "
                                                                                                                    +"
                                                                                                                     HLÿ
                                                                                                                       JKI   Ll
                                                                                                                               ÿhgEÿ
                                                          08ÿ      o0#ÿH)C"(%"&)&C+ÿ-0ÿ0'ÿÿH"C#(J+&&-"C%ÿ0'ÿlÿ#)ÿfgEÿB(I(H"#-ÿ
                                                          09ÿ       ÿ
                                                                    ÿ
                                                          2ÿ        ÿ ÿ ÿ h#)#H-ÿ
                                                          20ÿ     ÿ                                                                   ÿ
                                                                 ÿ
                                                          22ÿ    ÿ f#+)ÿi &-ÿ#)ÿE%ÿG(&ÿ0|+"#H"-}1ÿ#)ÿCÿG #Oÿÿ/!ÿD(Oÿn++#ÿOÿCÿ
                                                          23ÿ    G #Oÿÿ/!ÿD(Oÿ-ÿ(&-Hÿ(ÿHCÿG#"HÿÿHCÿB(H""JHÿi+)(-ÿÿHCÿB$, 'ÿo#J'ÿ
                                                          24ÿ   $+H(#H"%ÿ,#ÿ(&-Hÿ2 42p9ÿn(H ÿ --ÿC(&CÿB(H""JH-ÿk("-ÿ2 42p9lÿÿ
                                                          25ÿ   0|h#)#H-}1'ÿNLÿ#)ÿHC(&CÿHC"(ÿ&#)(-"#)ÿJ&#-+'ÿ)ÿC(NLÿ-H"I&+Hÿ#)ÿ (ÿ-ÿ
                                                          26ÿ    ++!-4ÿ
                                                          27ÿ
                                                          28ÿ
                                                                                                               ÿ0ÿÿ2ÿ
                                                                ÿ
                                                                Case 2:20-cv-00263-RFB-NJK Document 57 Filed 02/17/21 Page 2 of 2


                                                           0ÿ   ÿ 5#ÿ*6(&(7ÿ2'ÿ220'ÿ8#)#9-ÿ"+)ÿ9:"(ÿ;9"#ÿ9ÿ<9("=ÿ+"#9"->ÿ?&#9(@9"#ÿ(ÿ
                                                           2ÿ   <&@@ (7ÿA&)@#9ÿBC?*ÿ50Dÿÿÿ
                                                           3ÿ               0ÿ :ÿF(9"-ÿ (ÿ9:9ÿ+"#9"->ÿ5FF-"9"#ÿ9ÿG #=ÿÿ/!ÿH(=ÿ;++#>-ÿ;9"#ÿ
                                                           4ÿ    9ÿ<9("=ÿ+"#9"->ÿ?&#9(@9"#ÿ(ÿ<&@@ (7ÿA&)@#9ÿ-:++ÿ6ÿ)&ÿ#ÿ(ÿ6(ÿ; (I:ÿ2'ÿ
                                                           5ÿ    220ÿ
                                                           6ÿ   ÿ JÿJ<ÿ<5ÿ< JK,$ C8ÿ
                                                           7ÿ      8ÿ 9)4ÿ*6(&(7ÿ06'ÿ220ÿ                                  8ÿ 9)4ÿ*6(&(7ÿ06'ÿ220ÿ
                                                           8ÿ       LMNOPÿ
                                                                    ÿ RÿSNTUNVWÿ                                               NPnoVNpq    ÿMMrÿ
                                                                                                                               ÿ
                                                           9ÿ       G74ÿX?Z[J
                                                                          -Xÿ?:(<"-ÿ.
                                                                                    ÿ.  ÿH(#-#C/'     YYYYÿC<  YÿYYYYYÿ G74X-/J
                                                                                                               YYY]                Xÿ/"
                                                                                                                                       I:+-ÿCÿG +7ÿÿÿÿÿÿÿÿÿÿC<
                                                                                                                                                               ÿÿÿÿÿ]
                                                                                                                                                                    ÿYYÿYYYYYYYÿ
                                                          0ÿ                            ÿHC[\C/<                                      ?Z5,$<  ÿCÿGC,$H'
                                                          00ÿ             /%)ÿG (ÿ^6322ÿ                                          /%)ÿG (ÿ^05075ÿ
                                                                          ;$[_ÿ,5K/<GK[H'ÿC<]ÿ                                    0635ÿ."++ ÿ?#9(ÿ?"(I+'ÿ<&"9ÿ2 ÿ
                                                          02ÿ             /%)ÿG (ÿ^05207ÿ ()                                      ,-ÿ. -'ÿ/.ÿ89034ÿ
                                                                          0777ÿ-9ÿ! "#ÿ$%'ÿ3ÿ*+(ÿ `aabcdefgÿibcÿseiedtldagÿ
                                                          03ÿ             ,-ÿ. -'ÿ/%)ÿÿ89035ÿ
         ÿÿ
                      0721ÿ8692880ÿ*$34ÿÿ0721ÿ86922669ÿ
 0777ÿÿ! "#ÿ$%#&'ÿ3()ÿ*+(ÿ




                                                          04ÿ       `aabcdefgÿibcÿjklmdamiigÿ
                           ,-ÿ. -'ÿ/%)ÿÿ89035ÿ




                                                                    ÿ
                                                          05ÿ                                                             uoTnoÿ
                                                          06ÿ   ÿ G -)ÿ#ÿ9:ÿ-9"F&+9"#ÿÿ9:ÿF(9"-'ÿ67ÿ#)ÿ9:(&:ÿ9:"(ÿ(-FI9"%ÿ99(#7-ÿÿ(I()'ÿ
ÿ




                                                          07ÿ      #)ÿ(ÿ)ÿI&-ÿ-:!#'ÿ9:ÿ?&(9ÿ#9(-ÿ9:ÿ++!"#ÿ()(-4ÿ
                                                          08ÿ   ÿ JÿJ<ÿZC[CGHÿ5[8C[C8ÿ9:9ÿ#7ÿFF-"9"#ÿ9ÿ9:ÿ;9"#ÿ-:++ÿ6ÿ"+)ÿ#ÿ(ÿ6(ÿ
                                                          09ÿ   ; (I:ÿ2'ÿ220ÿ
                                                          2ÿ                8$ C8ÿ9:"-ÿY17th    YYYYYYÿ)7ÿÿYYFebruary
                                                                                                                      YYYYYYYYYYYYYYY'ÿ220ÿ
                                                          20ÿ                                                               ÿ                                                 ÿ
                                                                                                                            K<ÿ8J< [J? ÿ?5K[ ÿAK8\Cÿ
                                                          22ÿ    <&6@"99)ÿ674ÿÿ
                                                          23ÿ   ÿG,$?_ÿ       vÿ$8Z$;<ÿ
                                                          24ÿ    G74ÿw?Z[J
                                                                         gwxycm<gÿÿ.
                                                                                   z{ÿÿ|HC[\C/<
                                                                                         ec}edgedÿC/'ÿC<]ÿ ÿ
                                                          25ÿ
                                                                 ÿÿÿÿÿÿÿ0/7%77)ÿ
                                                                                  ÿGÿ(!ÿ/"#ÿÿ6$%
                                                                                                 083ÿ'ÿÿ<&"9ÿ3 ÿ
                                                          26ÿ    ÿÿÿÿÿÿÿÿ,-ÿ. -'ÿ/.ÿ89035ÿ
                                                          27ÿ    `aabcdefgÿibcÿjklmdamiigÿ
                                                          28ÿ
                                                                                                                    ÿ2ÿÿ2ÿ
